Response to Amendment
The amendment filed March 21, 2022 has been entered. Applicant’s amendments to the Abstract and Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed November 16, 2021. 
Claims 1-13 are allowed. 

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The applicant has amended independent claims 1 to include the claim limitation of " the noise-absorbing noise insulation layer extends into the empty cavity and terminates at a free surface facing opposite to the each of the front walls respectively", which the examiner indicated would overcome the prior art as stated in the interview dated March 03, 2022. 
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding independent claim 1 and its dependent claims 2-13, the prior art fails to teach that each of the noise-absorbing noise insulation layer extends into the empty cavity and terminates at a free surface facing opposite to the each of the front walls respectively. While Krupp (US 3,410,226 A) teaches (Fig. 1-5): a passage having an inner lining (annotated Fig. 3 below) and an outer lining (annotated Fig. 3 below) laterally spaced from the inner lining (Fig. 2) so as to define an empty cavity (void 27, 32) therebetween; wherein each of the noise-absorbing noise insulation layer (20) extends into the empty cavity (27, 32), the examiner finds no obvious reason to modify each of the noise-absorbing noise insulation layer to terminate at a free surface facing opposite to each of the front walls respectively. Such a modification would require improper hindsight reasoning. 

    PNG
    media_image1.png
    503
    406
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102. The examiner can normally be reached Mon. through Fri. 8:00am to 5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        

/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617